

115 HR 3594 IH: Social Security Debt Recovery Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3594IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Sam Johnson of Texas (for himself and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title II of the Social Security Act to protect the Social Security Trust Funds from
			 overpayment discharge during bankruptcy proceedings, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Social Security Debt Recovery Act of 2017. 2.Clarification of the treatment of overpaymentsSection 207 of the Social Security Act (42 U.S.C. 407) is amended by adding at the end the following:
			
				(d)
 (1)The amount of any overpayment of benefits to an individual under this title, and any obligation of the individual to repay such overpayment, shall be determined solely under this title.
 (2)No other provision of law, including title 11 of the United States Code, may be construed to limit, supersede, or otherwise modify the provisions of this subsection except to the extent that it does so by express reference to this subsection..
		